      Case 5:18-cv-00046-DCB-MTP Document 29 Filed 03/20/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  WESTERN DIVISION

JASON DUNN                                                                             PLAINTIFF

VERSUS                                               CIVIL ACTION NO. 5:18-cv-46-DCB-MTP

MANAGEMENT & TRAINING CORPORATION, et al.                                          DEFENDANTS

                  ORDER AMENDING CASE MANAGEMENT DEADLINES

       THIS MATTER is before the Court following a telephonic conference with the parties.

For good cause shown, the Court finds that the case management deadlines should be extended

as follows:

              1. The Plaintiff’s expert designation deadline is extended to April 5, 2019.

              2. The Defendants’ expert designation deadline is extended to April 26, 2019.

              3. The discovery deadline is extended to May 17, 2019.

              4. The motions deadline is extended to May 31, 2019.

              5. The dates of the pre-trial conference and trial setting remain as previously set. All

                 other provisions of the Case Management Order [17] remain in effect.

       SO ORDERED, this the 20th day of March, 2019.
                                                s/Michael T. Parker
                                                United States Magistrate Judge
